The plaintiffs’ bill of review of a decree in the Superior Court ordering them to pay a judgment obtained against then-assured was dismissed in a final decree sustaining the defendants’ answer in abatement and allowing the defendants’ motion to dismiss. The decree of dismissal gives no grounds for the order but recites that the matter was heard upon argument of counsel. There was no request under G. L. c. 214, § 23, for findings of material facts, and no voluntary findings of fact nor rulings of law were made. In these circumstances the only question open for review is whether the decree could have been entered on the pleadings. Poll-Parrot Beauty Salons, Inc. v. Gilchrist Co. 296 Mass. 451, 452. See Home Ins. Co., petitioners, 357 Mass. 769; Bosanquet, petitioner, 357 Mass. 773. The defendants’ motion to dismiss (which we treat as a plea or demurrer on the grounds stated in the motion, Massa v. Stone, 346 Mass. 67, 76) is based in part on the allegation “ [t]hat there is no error of law apparent on the record sufficient to support the Bill of Review,” and the judge in so concluding was correct.

Final decree affirmed, with costs of appeal to the defendant.